United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10470
                         Summary Calendar


CLIFTON CARTER,

                                    Petitioner-Appellant,

versus

C. O. JETER, Warden,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-644
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clifton Carter, a federal prisoner (# 01306-063), appeals

the dismissal of his 28 U.S.C. § 2241 habeas petition challenging

his 292-month prison sentence imposed for his 1991 jury trial

convictions of drug-trafficking offenses.   Jones contends that

his sentence is unconstitutional in light of United States v.

Booker, 125 S. Ct. 738 (2005), and Blakely v. Washington, 542

U.S. 296 (2004), because it was based on facts that were not

proved to the jury beyond a reasonable doubt.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10470
                                 -2-

     Because Carter challenges errors that occurred at

sentencing, the claim may not be asserted in a 28 U.S.C. § 2241

petition.   See Padilla v. United States, 416 F.3d 424, 426-27

(5th Cir. 2005).    Insofar as he has suggested that he is entitled

to proceed under 28 U.S.C. § 2241 based on the “savings clause”

of 28 U.S.C. § 2255, because relief under the latter section is

“inadequate or ineffective,” such suggestion is unavailing.      Id.

at 427.

     Carter has filed several collateral challenges to his

sentence, including at least two prior 28 U.S.C. § 2241 petitions

that were dismissed for failure to satisfy the savings clause of

28 U.S.C. § 2255.   His pro se pleadings reflect a level of

sophistication that indicates that he is well aware that his

current 28 U.S.C.   § 2241 petition comes no closer to satisfying

those criteria.    Carter’s appeal is without arguable merit and is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   Carter is hereby WARNED that

any future frivolous pleading under 28 U.S.C. § 2241 challenging

this sentence will invite the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.